Reese, J.
As we understand 'the record in this case, the only question before the court is as to whether the board of county commissioners of Kearney county had authority to employ the defendants in error to examine the accounts of the county treasurer. The resolution adopted by the board on the 15th day of February, 1882, specially employing: them, and agreeing to pay them reasonable compensation for their services, was introduced in evidence and.followed by proof that the services were performed and their value. The cause was submitted to a jury, who found for the defendants in error.
The questions involved have already been decided by this court in the case of Gilbert L. Laws v. Harlan County, 12 Neb., 637, and we are fully satisfied with the decision in that case. The question of the propriety of the action of the county commissioners is one with which we have nothing to do.
Section 160, chapter 77, of the Compiled Statutes gives to the board the power to make the appointment “when the same shall appear to be necessary ” in their “ opinion ” They must be the sole judges as to when the necessity exists. While it is true that county boards should exercise a great degree of caution in entering into contracts of this-kind, yet it is a necessary power placed in their hands, and so long as exercised honestly the courts will not interfere.
The judgment of the district court is affirmed.
Judgment affirmed.
The other judges concur.